Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 26 of July 2022.
Claims 1, 6, 8, 9, 10, 15, and 16 have been amended.
Claims 2, 3, 11, 12, 16, and 17 have been cancelled.
Claims 21-23 have been added.
Claims 1, 4-10, 13-15, and 18-23 are currently pending and are rejected as described below.

Response to Amendment/Argument
35 USC § 101
Applicant asserts that claim 1 does not fall into the grouping of "mental processes." Applicant respectfully submits that "claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind.".  Examiner respectfully disagrees.  Generating a schedule for one or more agents based on future data is a mental processes because a human can perform the task with the aid of a pen and paper.  Examiner also notes that generating an agent working schedule falls under Certain Methods of Organizing Human Activity.  Lastly, training a model using a machine learning and estimating a first demand for future time interval constitute mathematical calculations, also an abstract idea.   Examiner further notes that transmitting data is insignificant extra solution activities per MPEP 2106.05(d)(II).
Applicant asserts that the claim integrates any alleged judicial exception into a practical application by improving upon forecasting models by accounting for, e.g., geographic location and external events. Examiner respectfully disagrees.  Examiner must consult the specification and determine whether the disclosed invention improves technology, and if so the claim must be evaluated to ensure the claim itself reflects the improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359.  The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).  To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a level of generality) or as insignificant extra-solution activity. Additionally, The Federal Circuit has also indicated that mere automation of manual processes or increasing the  of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. [22] discloses that “the computing device 105, agent computing device 155, and the computing device 110 may each be implemented by one or more general purpose computing devices such as the computing device 500 illustrated with respect to FIG. 5”. The invention is not rooted in computers, rather it utilizes computers as per the specification cited above. Further, whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively. 

35 USC § 103
With respect to the previous rejection of claims under 35 U.S.C. 103, Applicant's arguments have been fully considered and are sufficient to overcome the previous rejection in light of the amendments.  Lombard does not teach training using events or event data as claimed. Claim 1 recites that "the events are external to the call center and the event data does not include demand data." None of the data used to train the model of Lombard are events or event data as claimed. Boyle also fails to teach or suggest such a feature. 

Allowable Subject Matter
Claims 1,4-10,13-15 and 18-23 are objected to as being currently rejected as below, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action.  The closest prior arts of record are Boughton et. al. (US Publication No. 20080037760), Lombard et. al. (U.S. Patent No. 11233905), Boyle et. al. (U.S. Publication No. 20120232926) and Johnson (U.S. Publication No. 20110307283).
	Boughton teaches  a call flow staffing estimation tool where a staffing impact chart is generated for a future period of time based on historical call volume data to a call center, a schedule of agents servicing the call center, and an average handing time of calls to the call center by the agents.
	Lombard systems and methods receiving performance data associated with a call center network; utilizing the performance data to create a model of the call center network; employing the model to run a simulation of the call center network that generates performance data associated with the model; using the model to generate solution parameters for the call center network; and providing the solution parameters to the call center network implementation in the call center network.
	Boyle teaches a method and system where a database contains historical data of patient demand during one or more past time periods. At least two distinguishing characteristics are associated (202) with a specified time period of interest, the first characterizing a day within which the time period occurs, and the second characterizing a timeframe within which the day occurs. Corresponding historical data is extracted (204) having equivalent distinguishing characteristics. A computational predictive model is applied (206) to the extracted data, to generate a prediction of patient demand. The predicted demand is output (208), for example to a suitable visual display. The invention may be applied, for example, to improve the efficiency of operations in medical facility emergency departments.
	Johnson teaches a method for staffing a call center involves, via a processor at the call center, generating a work schedule of a call center advisor for a then-current work day, the work schedule including i) information related to at least one planned activity, and ii) information related to at least one shrink activity, the information related to the at least one shrink activity being forecasted from a time-based, graduated ramp schedule.
None of the above prior art explicitly teaches “receiving event data wherein the events are external to the call center and the event data does not include demand data” and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1, 4-10, 13-15, and 18-23 are allowable over the prior art of record, and are objected to as provided below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-10, 13-15, and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
With respect to 2A Prong 1, claim 15 recites “…receive historical demand data for an a call center, wherein the historical demand data comprises a plurality of historical time intervals and demand data measured for each time interval of the plurality of time intervals; receive event data, wherein the event data comprises the plurality of historical time intervals and indicators of events that occurred during some or all of the plurality of historical time intervals, wherein the events are external to the call center and the event data does not include demand data; and train a first forecasting model using the received historical demand data and the received event data…; determine event data for the future time interval; estimate a first demand for the future time interval using the first forecasting model and the determined event data for the future time interval; generate a schedule for one or more agents to work for the call center based on the estimated first demand for the future time interval”.  Claims 1 and 9 discloses similar limitations as Claim 15 as disclosed, and therefore recites an abstract idea.  
	More specifically, claims 1, 9, and 15 are directed to “Mental Processes” such as “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”, “Certain Methods of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”, and “Mathematical Concept” such as “mathematical calculations” such as training a model as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 9, and 15 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
	In particular, claims 1, 9, and 15 recite additional elements “at least one computing device”, “a machine learning”,  and “a computer-readable medium” storing instructions.   These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Further, the remaining additional elements directed to receiving data are deemed mere data gathering and reflect insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea. 
	With respect to step 2B, claims 1, 9, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “at least one computing device”, “a machine learning”, and “a computer-readable medium”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶22 “As may be appreciated, the computing device 105, agent computing device 155, and the computing device 110 may each be implemented by one or more general purpose computing devices such as the computing device 500 illustrated with respect to FIG. 5”.  Further, additional elements receiving data are deemed Mere data Gathering and do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claims 1, 9, and 15 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 2-8, 10-14, and 16-20 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        9/12/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623